Exhibit 10.34

 

LOGO [g795175g0317083429120.jpg]   

FEC 07-0255-041

 

The Boeing Company

   P.O. Box 3707    Seattle, WA 98124-2207

 

 

6-1169-LKJ-0772

March 16, 2018

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:   

Mr. Kevin Burkhart

Managing Director – Aircraft Acquisitions & Sales

Subject:    [*] References:    (a) Purchase Agreement 3157 between Boeing and
Customer dated November 7, 2006 relating to 777-Freighter Aircraft (Purchase
Agreement)

All terms used but not defined in this letter (Letter Agreement) shall have the
same meaning as in the Purchase Agreement.

 

  1. [*]

 

  2. [*]

 

  3. Confidentiality. Customer understands and agrees that the information
contained herein represents confidential business information and has value
precisely because it is not available generally or to other parties. Customer
agrees to limit the disclosure of its contents to employees of Customer with a
need to know the contents for purposes of helping Customer perform its
obligations under the Purchase Agreements and who understand they are not to
disclose its contents to any other person or entity without the prior written
consent of Boeing.

 

      Page 1    BOEING PROPRIETARY   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LOGO [g795175g0317083429120.jpg]

Very truly yours,

 

  THE BOEING COMPANY   By  

/s/ L. Kirsten Jensen

  Its  

Attorney-In-Fact

    ACCEPTED AND AGREED TO this

 

    Date:  

March 26, 2018

 

    FEDERAL EXPRESS CORPORATION     By  

/s/ Phillip C. Blum

    Its  

Vice President

 

6-1169-LKJ-0772       Page 2    BOEING PROPRIETARY   